department of the treasury internal_revenue_service washington d c vil dollar_figure oct date _- ce contact person id number contact number ein legend x dear sir or madam this is in reply to your letter of date requesting advance approval of your scholarship grant making procedures pursuant to the provisions of sec_4945 of the intemal revenue code you are exempt under sec_501 of the code and are a private_foundation within the meaning of sec_509 you have requested advance approval under sec_4945 of the code of the procedures proposed to be employed by you in making grants to individuals you propose to offer awards to artists with financial need for the completion of or participation in a specific body of future work already scheduled for exhibitions performance or publication the awards will be made based on merit as well as prior recognitoon of the work that is to be supported awards shall be evaluated on a quarterly basis and final selection of the recipients will be by a panel of your board_of trustees recipients will be residents of x county no awards will be made to spoouses children descendents spouses of children or descendents or other persons who have a close relationship to you your director your employees or your trustees you have repsented that records will be maintained on each of the grant recipients and a repient will provide a written report to you within_12_months of receipt of the award sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4945 of the intemal revenue code imposes an excise_tax on each taxable_expenditure made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an re objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the purpose of the grant is to achieve a specific objective prodcue a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the foundation and similar excise_tax regulations sets forth standards for determining whether grants to individuals awarded under sec_4945 of the code are made on an objective and nondiscriminatory basis sec_53_4945-4 of the regulations provides that if by the 45th day after a request for approval of grant procedures has been properly submitted to the service the organization has not been notified that such procedures are not acceptable such procedures shall be considered as approved from the date of submission until receipt of actual notice from the service that-such procedures do not meet the requirements of sec_4945 if a grant to an individual for a purpose described in sec_4945 is made after notification to the organization by the service that the procedures under which the grant is made are not acceptable such grant is a taxable_expenditure we have considered your grant-making procedures under sec_4945 of the code based on the information submitted and assuming your scholarship and loan programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in awarding grants and educational loans we have determined that your procedures in awarding grants loans comply with the requirements of sec_4945 and that scholarships granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants or loans will be awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any grants you made between the date of this letter and the date upon which you submitted your proposed procedures are considerred qualifying distributions for the purpose of sec_4942 of the code and not taxable_expenditures within the meaning of sec_4945 sec_53_4945-4 of the regulations provides that if by the 45th day after a request for approval of grant procedures has been properly submitted to the service the organization has not been notified that such procedures are not acceptable such procedures shall be considered as approved from the date of submission until receipt of actual notice from the service that such procedures do not meet the requirements of sec_4945 this ruling is directed only to the organization that requested it may not be used or cited as precedent because this letter could help resolve any question about your exempt status you should keep it in your permanent records sec_61 k of the code provides that it if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions concerning reporting requirements please contact the ohio te_ge customer service office sincerp'y yours f ad joseph chasin acting manager exempt_organizations technical group b0
